Case 2:19-cr-00134-JFC Document 70-1 Filed 08/22/19 Page 1 of 5
                         EXHIBIT A
Case 2:19-cr-00134-JFC Document 70-1 Filed 08/22/19 Page 2 of 5
                         EXHIBIT A
Case 2:19-cr-00134-JFC Document 70-1 Filed 08/22/19 Page 3 of 5
                         EXHIBIT A
Case 2:19-cr-00134-JFC Document 70-1 Filed 08/22/19 Page 4 of 5
                         EXHIBIT A
Case 2:19-cr-00134-JFC Document 70-1 Filed 08/22/19 Page 5 of 5
                         EXHIBIT A
